         Case 5:18-cv-01235-R Document 26 Filed 07/02/19 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF OKLAHOMA

VERONICA “TYLER” BORS,
                Plaintiff,

v.

STATE OF OKLAHOMA ex rel.
BOARD OF REGENTS FOR
                                                Case No. CIV–18–1235-R
THE REGIONAL
UNIVERSITY SYSTEM OF
OKLAHOMA,
UNIVERSITY OF CENTRAL
OKLAHOMA,
              Defendants.
                      STIPULATION OF DISMISSAL
      IT IS HEREBY STIPULATED AND AGREED by and between the
parties that the above-captioned action is voluntarily dismissed with prejudice
against Defendants, pursuant to the Federal Rules of Civil Procedure
41(a)(1)(A)(ii), with each party to bear their own costs and fees.
     RESPECTFULLY SUBMITTED THIS 2ND DAY OF JULY 2019.
s/Richard N. Mann (with permission)            s/D. Colby Addison
Richard N. Mann, OBA #11040                    D. Colby Addison, OBA #32718
Lexie P. Norwood, OBA #31414                   Leah M. Roper, OBA #32107
Assistant Attorney General                     LAIRD HAMMONS LAIRD, PLLC
Oklahoma Attorney General’s Office             1332 SW 89th Street
Litigation Division                            Oklahoma City, OK 73159
313 NE 21st Street                             Telephone: 405.703.4567
Oklahoma City, OK 73105                        Facsimile: 405.703.4061
Telephone: 405.521.3921                        E-mail:     colby@lhllaw.com
Facsimile: 405.521.4518                        E-mail:     leah@lhllaw.com
E-mail:     richard.mann@oag.ok.gov            ATTORNEYS FOR PLAINTIFF
E-mail:     lexie.norwood@oag.ok.gov
ATTORNEYS FOR DEFENDANTS
